               Case 1:21-cv-00185-KWR-JHR Document 1 Filed 03/01/21 Page 1 of 13

                                                                                                                 F'ILEI)                   ::*':"*r':
                               for Violation of Civil                                                                                                  RT


                                      Uurpo Srarps Drsrrucr couf,.r"                                             l,rAR   o 1202t
                                                                      for the                                                                     ?.i
                                                            District of New Mexico                    n,'t"'=.t!?'^tff*
                                                                            Division


                                                                                Case No.
                                                                                              eL."       $5 t<v{K/JAR
Suu^t ?U*^                                                                                 (to filled
                                                                                                 be     in by the Clerk's Office)

                            Plaintiff(s)
(lltrite thefull name of each plaintiffwho isfiling this complaint.
If the names of all the plaintffi cannotfit in the space above,
pleose write "see attached" in the space and attach an additional
page with thefull list of names.)




{Ar+d 3t                 4J     # ?rh*scrd.
                             Defendant(s)
(Write the full name of each defendant who is being sued. If the
names ofall the defendants cannotfit in the space above, please
write "see altached" in the space and attach an additional page
with the full list of names. Do not include addresses here.)



                                COMPLAINT FOR VIOLATION OF                             CIVI   RIGHTS
                                                            (Prisoner Complaint)



                                                                      NOTICE

    Federal Rules ofCivil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
    electronic court files. Under this rule, papers frled with the court should not contain: an individual's fuIl social
    security number or full birth date; the full name of a person known to be a minor; or a complete financial account
    number. A filing may include only: the last four digits of a social security number; the year of an individual's
    birth; a minor's initials; and the last four digits of a financial account number.

    Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
    other materials to the Clerk's Offrce with this complaint.

    In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
    forma pauperis.




                                                                                                                                    Page   I of   11
                Case 1:21-cv-00185-KWR-JHR Document 1 Filed 03/01/21 Page 2 of 13


Pro Se 14 (Rev. l2l16) Complaint for Violation   ofCivil Riehts (Prisoner)


I.        The Parties to This Complaint

           A.         The Plaintiff(s)


                      Provide the information below for each plaintiff named in the complaint. Attach additional pages                        if
                      needed.
                            Name                                                 *ra,"-, ?ia*rr
                            All   other names by which
                            you have been known:                             6q"cE
                            ID Number
                                                                             \te{\r? -U24
                            Current Institution
                                                                                         "r
                                                                              U)qf, Cetr,,,r                 )
                            Address                                             r Bor- (ca+
                                                                             (:Ae*ta4
                                                                                        City                      State            Zip Code


           B.         The Defendant(s)

                      Provide the information below for each defendant named in the complaint, whether the defendant is an
                      individual, a goverrment agency, an organization, or a corporation. Make sure that the defendant(s)
                      listed below are identical to those contained in the above caption. For an individual defendant, include
                      the person's job or title Qf known) and check whether you are bringing this complaint against them in their
                      individual capacity or official capacity, or both. Attach additional pages if needed.

                      Defendant No. I
                            Name                                                 C:^J"*X        bur*;              DP     Pr,'=.,ns

                                                                                                 u/
                            Job or Title (if btown)
                            Shield Number                                                                                                          ._
                            Employer
                            Address                                          z
                                                                             L[tast,   i.nq+"n
                                                                                        ClC,
                                                                                               b-u.
                                                                                                State
                                                                                                                             flOts4
                                                                                                                                Zip Code

                                                                             n   mairiorral capacity   ffi*^rcapacity
                      Defendant No. 2
                            Name                                                    t"tJ/
                                                                                       - *nr"r         l..
                                                                                                             \^    vrsj +     i-
                            Job or Title    16tcnown1                                          Lkokrtaatt
                            Shield Number
                            Employer
                            Address

                                                                                                                                   Zip Code




                                                                                                                                          Page2of 1l
                  Case 1:21-cv-00185-KWR-JHR Document 1 Filed 03/01/21 Page 3 of 13


Pro Se   l4 (Rev. l2l16) Comnlaint for Violation ofCivil Rishts (Prisoner)


                        Defendant No. 3
                              Name
                              Job or Title (if hown)
                              Shield Number
                              Employer
                              Address

                                                                                            City              State               Zip Code

                                                                             !   trairia.,al capacity   !    ort.iut   capacity


                        Defendant No. 4
                              Name
                              Job or Title (if known)
                              Shield Number
                              Employer
                              Address

                                                                                            City                                  Zip Code

                                                                             n   Irdiria, al capacity   fl   orn"iut capacity

II.         Basis for Jurisdiction

            Under 42 U.S.C. $ 1983, you may sue state or local officials for the "deprivation of any rights, privileges, or
            immunities secured by the Constitution and [federal laws]." Under Bivens v. Six Unknown Named Agents of
            Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain


                                    bringing suit against       (check   all that apply):

                              Federal officials (a Bivens claim)

                        n     S,u," or local officials (a $ 1983 claim)

             B.         Section 1983 allows claims alleging the "deprivation of any rights, privileges, or immunities secured by
                        the Constitution and [federal laws]." 42 U.S.C. $ 1983. If you are suing under section 1983, what
                        federal constitutional or statutory righ(s) do you claim is/are being violated by state or local officials?




             C.         Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
                        are suing wder Bivens, what constitutional righ(s) do you claim is/are being violated by federal
                        officials?

                                                     rt$\.t^ nO,tP-t)cnr-,r*
                                                                                                                                         Page3of   ll
                  Case 1:21-cv-00185-KWR-JHR Document 1 Filed 03/01/21 Page 4 of 13


Pro Se   l4 (Rev. l2l16) Complaint for Violation ofCivil Rishts (Prisoner)




            D.          Section 1983 allows defendants to be found liable only when they have acted "under color of any
                        statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia."
                        42 U.S.C. $ 19S3. If you are suing under section 1983, explain how each defendant acted under color
                        of state or local law. If you are suing wder Bivens, explain how each defendant acted under color of
                        federal law. Attach additional pages if needed.




III.         Prisoner Status

             Indicate whether you are a prisoner or other confined person as follows     (check all that apply):

            tr          Pretrial detainee

            tr          civilly commiffed         detainee

            tr          Immigration detainee

            tr          Convicted and sentenced stateprisoner

            {           Convicted and sentenced federal prisoner

            tr           Other {explainl


IV.        Statement of Claim

           State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
           alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
           further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
           any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
           statement of each claim in a separate paragraph. Attach additional pages if needed.


           A.           If the events giving rise to your claim arose outside an institution, describe where and when they arose.

                                 k n slop .n ile,"r M<-<ice
                                (g"h\s c.t^+u.<-a\ o-rr ?*u. lil
           B.           If the events giving rise to your claim arose in an institution, describe where and when they arose.



                                                                             A)   tr
                                                                                                                           Page4of   11
                  Case 1:21-cv-00185-KWR-JHR Document 1 Filed 03/01/21 Page 5 of 13


Pro Se 14 (Rev. l2l16) Complaint for Violation   ofCivil Rights (Prisoner)



         C.
                                                                    t)
                     What date and approximate time did the events giving rise to your claim(s) occur?


                                         lZ-ta- zo [Z-t 5 -Zo( lZ- lb-zo
                                                  1

         D.           What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
                      Was anyone else involved? Wo else saw what happened?)



                                           (Cr^+,nuz-J                       o^ ?%, lt



V.       Injuries

         If you sustained injuries related to the events alleged above, describe your injuries and state what medical
         treatment, if any, you required and did or did not receive.


          ?:^,          @LsL- Sulu\;.,g ,C I,-"*Je, huubnzs s L4Jsd                                                 n€f,ve
                                                                                                               h
            J^*ff


VI.      Relief

          Statebriefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
         If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
         the acts alleged. Explain ttre basis for these claims.

            AJ".J 4;oo.ooo agninsl                                           A4d^r*   0nUr.,".14   l*\r"r.al   +t

               :;S'*Y,' ;- ffi *m- ffkfi::';tq
         f'4\ar^fitQ                   .



                                                                                                                      Page5of   ll
                  Case 1:21-cv-00185-KWR-JHR Document 1 Filed 03/01/21 Page 6 of 13


Pro Se 14 (Rev.   l2ll   6) Comolaint for Violation   ofCivil Riehts (Prisoner)



VII.     Exhaustion of Administrative Remedies Administrative Procedures

         The Prison Litigation Reform Act ("PLRA"), 42 U.S.C. $ 1997e(a), requires that "[n]o action shall be brought
         with respect to prison conditions under section 1983 of this title, or any other Federal law, by a prisoner confined
         in any jail, prison, or other correctional facility until such administrative remedies as are available are
         exhausted."

         Administrative remedies are also known as grievance procedures. Your case may be dismissed if you have not
         exhausted your administrative remedies.


         A.               Did your claim(s) arise while you were confined in a jail, prison, or other correctional facility?




                          t,
                          E v"t

                          If yes, name the jail, prison, or other correctional facility where you were confined at the time of the
                          events giving rise to your claim(s).




         B.               Does the jail, prison, or other correctional facility where your claim(s) arose have a grievance
                          proceSdre?

                          d'""
                          E*o
                          E      ronotknow


         C.               Does the grievance procedure at the jail, prison, or other correctional facility where your claim(s) arose
                          covTome or all of your claims?

                          !f     v".
                          E*o
                          E      nonotknow

                           If yes, which claim(s)?




                                                                                                                               Page6of   ll
                 Case 1:21-cv-00185-KWR-JHR Document 1 Filed 03/01/21 Page 7 of 13


Pro Se 14 (Rev. l2l16) Complaint for Violation of Civil Riehts (Prisoner)




          D.          Did you filea grievance in the jail, prison, or other correctional facility where your claim(s) arose
                      concerning the facts relating to this complaint?

                      f
                      &
                             v",

                                       Q<1,:oYd ho[ U)rs lr\€^ror sugp\izJ S.*t
                      If no, did you file a grievance about the events described in this complaint at any other jail, prison, or
                      other correctional facility?

                      {r""
                      ;*" 5^l Feqro;l- S. S".nE bf                                       *!-.tac
                                                                                                      Jrl-
                                                                                                               *tnevt

          E.          If you did file     a grievance:


                       l.    Where did you file the grievance?




                      2.     What did you claim in your grievance?




                      3.     What was the result, if any?




                      4.     What steps, if any, did you take to appeal that decision? Is the grievance process completed? If
                             not, explain why not. (Describe all efforts to appeal to the highest level of the grievance process.)




                                                                                                                           PageTof   ll
            Case 1:21-cv-00185-KWR-JHR Document 1 Filed 03/01/21 Page 8 of 13




       F.        Ifyou did not file a grievance:

                 1   .   If there are any reasons why you did not file a grievance, state them here:   .
                                                                                                           .,   '




                 2.      If you did not file a grievance but you did inform offi   s of your claim, state who you
                         when and how, and their response, if any:




       G.        Please set forth any additional information         is relevant to the exhaustion of your administrative
                 remedies.




                 (Note: You may attach as                  this complaint any documents related to the exhaustion of your
                 adminis trative remedies.)


VI[.   Previous Lawsuits

       The "three strikes rule" bars a prisoner from bringing a civil action or an appeal in federal court without paying
       the filing fee if that prisoner has "on three or more prior occasions, while incarcerated or detained in any facility,
       brought an action orappeal in a court of the United States that was dismissed on the grounds that it is frivolous,
       malicious, or fails to state a claim upon which relief may be granted, unless the prisoner is under imminent
       danger of serious physical injury." 28 U.S.C. $ 1915(g).

       To the,best of your knowledge, have you had a case dismissed based on this "three strikes rule"?
            ,/
       Iv"'
       E*o
       If yes, state which court dismissed your case, when this occurred, and attach      a copy   of the order if possible.



            Dr*            \ro-r,1e    (w1       \e3a-[      Dr"@f r j                       fdf3tuk
            uder \"r\ylS) \*')d'M f,r"*^
                                         trrP"or)9 i,n
            {^ts at}lan -
                                                                                                                          Page8of   ll
                Case 1:21-cv-00185-KWR-JHR Document 1 Filed 03/01/21 Page 9 of 13


Pro Se 14 (Rev. l2l16) Comolaint for Violation   ofCivil Riehe (Prisoner)



         A.           Have you filed other lawsuits in state or federal court dealing with the same facts involved in this
                      action?


                     I / v".
                     E[     ^o

         B.           If your answer to A is yes, describe each lawsuit by answering questions I through 7 below. (If there is
                      more than one lawsuit, describe the additional lawsuits on another page, using the same format.)


                      1.    Parties to the previous lawsuit
                            Plaintiff(s)
                            Defendant(s)


                      2.    Cottrt (iffederal court, name the district; if state court, name the county and State)




                      3.    Docket or index number




                      4.    Name of Judge assigned to your case




                      5.    Approximate date of filing lawsuit




                      6.    Is the case still pending?

                           f,     v"t
                           E*o
                             lf no, give the approximate           date of disposition.


                      7.    What was the result of the case? (For example: Was the case dismissed?        Was   iudgment entered
                            in   yourfavor?        Was the case appealed?)




          C.          Have you filed other lawsuits in state or federal court otherwise relating to the conditions of your
                      imprisonment?



                                                                                                                           Page9of   ll
               Case 1:21-cv-00185-KWR-JHR Document 1 Filed 03/01/21 Page 10 of 13


Pro Se 14 (Rev. 12116) Complaint for Violation   ofCivil Rights (Prisoner)


                     !      v"t
                     f]     *o

         D.           If your answer to C is yes, describeeach lawsuit by answering questions I through 7 below. (If there is
                      more than one lawsuit, describe the additional lawsuits on another page, using the same format.)


                      1.    Parties to the previous lawsuit

                            Plaintiff(s)
                            Defendant(s)


                      2.    Cotfi (iffederal court, name the district; if state court, name the counly and State)




                      3.    Docket or index number




                      4.    Name of Judge assigned to your case




                      5.    Approximate date of filing lawsuit




                      6.    Is the case still pending?

                           !      v"'
                           ENo
                            lf no, give the approximate date of disposition

                      7.    What was the result of the case? (For example: Was the case dismissed?       Was   iudgment entered
                            in   yourfovor?        Was the case appealed?)




                                                                                                                         Page   l0 of I I
               Case 1:21-cv-00185-KWR-JHR Document 1 Filed 03/01/21 Page 11 of 13


Pro Se 14 (Rev. 12116) Complaint for Violation   ofCivil   Rights (Pnsoner)




IX.      Certification and Closing

         Under Federal Rule of Civil Procedure I l, by signing below, I certifu to the best of my knowledge, information,
         and belief that this complaint: ( 1) is not being presented for an improper pupose, such as to harass, cause
         unnecessary delay, or needlessly increase the cost oflitigation; (2) is supported by existing law or by a
         nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
         evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
         opporhrnity for further investigation or discovery; and (4) the complaint otherwise complies with the
         requirements of Rule 11.



         A.           For Parties Without an Attorney

                      I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                      served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                      in the dismissal of my case.


                      Date of
                                          4
                                 signing: d,-

                      Signature of Plaintiff
                      Printed Name of Plaintiff

                      Prison Identification #                           tll'Uo1-Ou4
                      Prison Address


                                                                                                            Zip Code



          B.          For Attorneys

                      Date of signing:



                      Signature of Attorney
                      Printed Name of Attorney

                      Bar Number

                      Name of Law Firm

                      Address


                                                                              City           State          Zip Code

                      Telephone Number

                      E-mail Address




                                                                                                                       Page   ll of ll
                          watI'a

               Case 1:21-cv-00185-KWR-JHR Document 1 Filed 03/01/21 Page 12 of 13
0,n tL-t4-LO   f    das
                           f\^.rJ &
                                  ,il+o
                                            lv""\ o."A \t *t*U4s l"*'+ dew,offt,VJ t*I
liyvt., - 'u W"?       Wt i\'t.,*onon\
                       Av\            *t     l*v nrn'ol iu -y * 6-rJt,3 ,--0*t 4 ^7 ea*7o)
         -fi,c                                                        -b.;,
                                                                       at i.6F V,.+Dc-vilta
$n<,1-         )cfuAn^7)a 6N                     4lu,r) i^L o^ o
 ar^.) r.hr"J "lo ,fp\.1 EoCL tx,s}ca,,'<l-e -[- h-z ul-,b]s Nhrzr I e-*gl*[rt -(
                                                                                  t ee+rre
i\".) 3=t BDF p\r? (coh;bit-<J :,t. of o-^;{"ut*e tlT           *.---hett7
 oi^1l., \;i-f0s aJ \o\a,t-Y- bo* l^JJ *ap\:J l" dl 'rb+€' - t^1" tAl Usf
                                          bf;*
.,liclrvr.r:r\e u-co:,.,rJ 1,.oOr,n oA iv41-zo ",,)   & A*i,tn 14^^* Noot) frzee,zJ
 th*.,:h Ar-izo*n, $r^ r Mzrtloo *'d fe*as lo+'(orc he;;S                 S e, oe*l
                                                    a-t\ {-"rJ, r,n.Jro^+nbrs r!
 *"^,,r"0 uL^00. Dr, flre bus t'Je f *rts )e-rir)
                                                                    Dec'
 \n.n gwsa.)r.J, Act-essi-a*'fi"*, oc r,a'Vef,- $''<''nl,.re''hY'U'
  ,4 a)o                r\ner-a -$^a,rt   lz lr*trs ;4 ca,tl,)r.k s    t-e>lc-,.*).ts vt/c s*o;f"tt   ,l
             ^ly.z
  n)", {V1-rico fiv \ua OS;1,o-." c*-rt"l J'c 4't^u ha-th.-pa,t - hV 4t""-+ pofuf f
                                   4. ptocL +\,laL lo lno:rs A* *., ce^''.tbJ-zrsolo''t of
  h.J Gr*       i,tr **toqe pr^;.^
                                                      u3 fu^*Js uJe-re 1vtorlrn, xv,,lh
  ,lt^p reslrafr.ts o6ot i ,,rr.7 to* vu=l:|s - vrl+L
   0-*\ J,-"w\o*o)"- b\ ^bn:t-a-l= lnuw& q {.t^g"r" orto,s )i^,).,ir."J J'Je fr ,
                                                             unlbtou'la n'tud, t;.*J*-t
    [rp,..]s br4 "" srnsr\*,,t ,rJ'S n-,^b . I *uiu) tt{-
                                                                                         -l'
    *u loos,t A^. Sr.glca-,-,.1a ko + obuieosLS i*g.JrJ c,lrt^i
                                                                        o..-|,\s'^
                                                                                   ^.t)
    *a-rt+ r,rz- ]. a htt,P$*l
                                   b..-"'. o( tW Affcare"n* of 5 [t^^Js' ]-fe +DtJ
     {r\c s\ &inl
             5u:
                                h no Vorgil*\, si}- J*^ !'
                            3oi,g
                                                                       )JeJ nD mzJlt'
                                                                         ,A",P*-,
   ,l.rr,a,Lrvranl- vrlhdrgo e/-tur '\tne''t Oo
                                                q'Pl-'C'     {    UJos   oo\sa   li"3t' )'l"rt'^-l
   ,L,r^ d*               o 5ex(s"'j \"tx)o-'Lta' J"1 *':*'-Jiz-z-)tcss u'L
                   Lzt-qc-cit-t+,13
                 *ou).) i'*r. \rr\\^i& hc o\so r"t'I >oA - 4v<- bro +*q
  {ru    wrn., 1                                                      -rh'
                     oA conl-l^u ct                   o,q   +o   fur
                                                                 wa"*a-rTe*a.5 -
   rc,.,rru,J f**eil
                                   *li}rn rtre Li...L"^ o,.*I pc-e*r.c-J u{ hr te >hp p"4             ,\1
   a^l-l-.   cD.nrre,{ra-hoa

   N*t $A*- *i co -



                                                tL
                                      q-
Case 1:21-cv-00185-KWR-JHR Document 1 Filed 03/01/21 Page 13 of 13




                                {D
                                -J
                                l*
                                II
                               hl
                                 I
                               lr!
                               tll
                               *..1

                               t$
                               rll
                               u,




                               =        >o9 I                             m
                                                                     ttl ts

                               =        74a
                                        (. Oil'                       .tE
                                                                     'fl4
                                                                     m..
                               =
                               5      -t; €C                         6i
                               :.5



                               =
                               5    )e{
                               f-\cp+
                               .=-?
                                       c^6
                                          I                          ..ttl J
                                                                     H##
                                                                     l'm {
                                                                          wv
                                                                     4h1
                               -:      ed t                          :6)'
                                                                     \-uJ
                              € s {{                                 '
                                        t,
                                        V
                                                                          .uu
                                                                     rt       ul



                              = 4 r+
                              :s'L-
                                               tAl



                              gJ>-
                              =-tt      (7r
                              =-        \-,1

                              ={J
